___________

                            No. 95-1798
                            ___________

United States of America,        *
                                 *
          Appellee,              *
                                 *   Appeal from the United States
     v.                          *   District Court for the
                                 *   Southern District of Iowa.
Nathaniel David Hammond,         *
                                 *   [UNPUBLISHED]
          Appellant.             *


                            ___________

                  Submitted:   December 27, 1995

                       Filed: January 4, 1996
                            ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


     Nathaniel David Hammond appeals the 14-month sentence imposed
by the district court1 following his guilty plea to one charge of
defrauding a bank, in violation of 18 U.S.C. § 1344, and one count
of unauthorized use of an access device, in violation of 18 U.S.C.
§ 1029. Counsel filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967).    Although we granted him leave to do so,
Hammond has not filed a supplemental brief.


     Counsel's Anders brief raises two issues. The first argument
is that the district court incorrectly concluded Hammond inflicted
a loss of $75,402.61, which resulted in a six-level increase in
Hammond's    base   offense    level,    pursuant   to    U.S.S.G.
§ 2F1.1(b)(1)(G). Hammond maintained in his written objections to

     1
      The Honorable R. E. Longstaff, United States District Judge
for the Southern District of Iowa.
the presentence investigation report that $8,000 of the total loss
attributable to him should be excluded from the loss calculation,
because this amount reflected credit card charges that were never
claimed as a loss by the card holders. We disagree. A district
court "need only make a reasonable estimate of the loss, given the
available information." U.S.S.G. § 2F1.1 comment. (n.8). Under
section 2F1.1, the defendant is responsible for the total value of
the possible loss, rather than the actual loss. See United States
v. Smith, 62 F.3d 1073, 1079 (8th Cir. 1995).        Hammond never
maintained, much less showed, that the $8,000 in credits to him
derived from legitimate transactions.     Therefore, the district
court did not clearly err in assessing $75,402.61 as the total loss
Hammond attempted to inflict. See United States v. Bender, 33 F.3d
21, 23 (8th Cir. 1994) (district court's factual findings as to
amount of loss under § 2F1.1 reviewed for clear error).


     The second argument is that the district court erred in
considering at sentencing information derived from a prior
psychological evaluation of Hammond that was not related to this
case. We are persuaded upon our review of the record, however,
that the district court did not consider the information, and that
any error in failing to explicitly state that the court would not
consider the material was harmless. See United States v. Beatty,
9 F.3d 686, 690-91 (8th Cir. 1993) (district court's failure to
comply with Rule 32(c) was harmless error).


     We have reviewed the record to determine whether any other
nonfrivolous issues exist, in accordance with Penson v. Ohio, 488
U.S. 75, 80 (1988), and have found no such issues.


     Accordingly, Hammond's conviction and sentence are affirmed.




                               -2-
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                        -3-